Exhibit 10.55

COLLECTIVE BARGAINING AGREEMENT
Between
Provena Foods Inc., d.b.a. Royal Angelus Macaroni Company
And
United Food & Commercial Workers Union Local 1428

October 2, 2002 Through September 30, 2006

PREAMBLE

          THIS AGREEMENT is made and entered into between PROVENA FOODS INC.,
d.b.a., ROYAL ANGELUS MACARONI CO., located at 5010 Eucalyptus Avenue, Chino, CA
91710, hereinafter referred to as the “Employer” and UNITED FOOD AND COMMERCIAL
WORKERS UNION LOCAL 1428, chartered by the UNITED FOOD AND COMMERCIAL WORKERS
INTERNATIONAL UNION, AFL-CIO-CLC, hereinafter referred to as the “Union.”

WITNESSETH

          In order to establish working conditions, which are fair and equitable
to the Employer and all Employees, the parties agree to the following:

“The parties to this Agreement recognize the competitive nature of the industry
and further agree that no Employee will be required to work hours in excess of
the working hours established in this Agreement.”

SECTION 1 - RECOGNITION AND JURISDICTION

1.1          UNION RECOGNITION.     The Employer hereby recognizes the Union as
the exclusive bargaining agent for all Employees employed in the classifications
set forth in Section 10 hereof working in the plant of the Employer located in
Chino, California, County of San Bernardino.

1.2          CLASSIFICATION DEFINITIONS.     It is understood and agreed that
the following groups of Employees shall be recognized as:

          1.2.1     Mixer Operator.     A Mixer Operator is responsible for all
equipment in the mixing room, and for transferring flour and running all
equipment located in the mixing room.  The Mixer Operator will assist in the
training and safety of others assigned to this job. The Mixer Operator may also
be required to perform miscellaneous labor as needed to assist in the operation
throughout the plant as long as Employees in that specific job class are not
displaced.  The Mixer Operator needs to know and understand the general
responsibilities as listed in the Employer job description.

1



--------------------------------------------------------------------------------

          1.2.2     Press Operator.     A Press Operator is responsible for all
equipment and the operation of such equipment located in the Press Room.  The
Lead Press Operator will be responsible for the training and safety of others
assigned to this job. The Press Operator and The Lead Press Operator may also be
required to perform miscellaneous labor as needed to assist in the operation
throughout the plant as long as Employees in that specific job class are not
displaced.  The Press Operator needs to know and understand the general
responsibilities as listed in the Employer job description.

          1.2.3     Packing Operator.     A Packing Operator is required to
operate all of the equipment in all areas of the Packing Department.  He is
responsible for all products made on his machine, and will assist in the
training of all the Employees that are working on his machine. The Packing
Operator may also be required to perform miscellaneous labor as needed to assist
in the operation throughout the plant as long as Employees in that specific job
class are not displaced.  Each Packing Operator Employee needs to know and
understand the general responsibilities of this position as listed in the
Employer job description.

          1.2.4     General Packer.     A General Packer will be responsible for
all tasks performed in all areas of the Packing Department, except for the
duties of a Packing Operator.  The General Packer may also be required to
perform miscellaneous labor as needed to assist in the operation throughout the
plant as long as Employees in that specific job class are not displaced.   Each
General Packer Employee needs to know and understand the general
responsibilities of this position as listed in the Employer job description.

          1.2.5     Maintenance Mechanic.     These Employees will be considered
non-Bargaining unit.

          1.2.6     Maintenance Helper.     A Maintenance Helper is to maintain
the overall condition of the building, internal and external.  Helping also in
maintenance areas as needed to maintain the operation and the performance of
each piece of production equipment, or any piece of equipment that affects the
plant’s operation. The Maintenance Helper may also be required to perform
miscellaneous labor as needed to assist in the operation throughout the plant as
long as Employees in that specific job class are not displaced.  Each
Maintenance Helper Employee needs to know and understand the general
responsibilities of this position as listed in the Employer job description.

          1.2.7     Quality Control Employee.     A Quality Control Employee is
responsible for enforcing such quality standards established by the Employer.
The Quality Control Employee may also be required to perform miscellaneous labor
as needed to assist in the operation throughout the plant as long as Employees
in that specific job class are not displaced.  A Quality Control Employee needs
to know and understand the general responsibilities of this position as listed
in the Employer job description.

2



--------------------------------------------------------------------------------

          1.2.8     Shipping/Receiving Employee.     A Shipping/Receiving
Employee is responsible for the warehouse, and its total daily operation.  A
Shipping/Receiving Employee will be responsible for all incoming and outgoing
shipments, loading and unloading of trucks as needed, driving and/or delivering
of orders as may be required, the stacking of product on pallets, and general
organizing of the warehouse area, product labeling and inventory as required,
and all other work related to the warehouse operation. The Shipping/Receiving
Employee may also be required to perform miscellaneous labor as needed to assist
in the operation throughout the plant as long as Employees in that specific job
class are not displaced.  The Shipping/Receiving Employee position needs to know
and understand the general responsibilities of this position as listed in the
Employer job description.

          1.2.9     Sanitation Sanitor.     A Sanitation Sanitor is responsible
for the cleaning of all areas inside and outside the plant. The Sanitation
Sanitor may also be required to perform miscellaneous labor as needed to assist
in the operation throughout the plant as long as Employees in that specific job
class are not displaced.  The Sanitation Sanitor needs to know and understand
the general responsibilities of this position as listed in the Employer job
description.

          1.2.10     Supervisors.     Supervisors will not be part of the
bargaining unit, will not be required to join the Union, and will be permitted
to perform whatever work the Employer assigns; provided, however, that the total
number of Supervisors shall be limited to ten (10).  The Employer agrees that
the maximum number of Supervisors per shift will be five (5), except the day
shift, which will be six (6).

1.3          PERFORMANCE OF BARGAINING UNIT WORK.     The Employer agrees that
only Employees included in the bargaining unit shall perform any of the work
coming within the jurisdiction of this Agreement, provided, however, that
non-bargaining unit Employees may perform bargaining unit work, where necessary
or for emergencies beyond the control of the Employer or work in the instruction
or training of Employees and testing materials in production.

1.4          EMPLOYEE STATUS.

          1.4.1     Regular Employee.     A regular Employee is one who has
completed the probationary period for all new Employees in accordance with
Section 1.4.3 hereof.

          1.4.2     Extra Employee.     An Extra Employee is any Employee hired
through an Employment Agency either to relieve a Regular Employee or to
supplement the existing workforce.  Extra Employees shall not be employed to
displace Regular Employees.  An Extra Employee, who is employed for ninety (90)
calendar days for the Employer within a twelve (12) month period, shall become a
Regular Employee for the purposes of benefit eligibility and Union affiliation. 
Upon completion of their ninety (90) day period, an Extra Employee will have
completed their probationary period. Extra Employees may be scheduled less than
thirty-two (32) hours per week.  Regular Employees on layoff shall be hired
first.  No Extra Employees will be hired when Regular Employees in the same
classification are on layoff or reduced in hours.  It is agreed and understood
that assignment of Employees to work less than thirty-two (32) hours per week
within the meaning of this provision shall not operate to replace any existing
Employees and, further, the hiring of Employees to work less than thirty-two
(32) hours per week shall not be done for the purpose of permanently replacing
full-time positions.  In the event of a reduction

3



--------------------------------------------------------------------------------

in force, those Employees regularly scheduled to work less than thirty-two (32)
hours per week shall be laid off prior to the layoff of any Regular Employees.

          1.4.3     Probationary Employee.     The first sixty (60) calendar
days of employment shall be considered a trial period, during which time an
Employee may be terminated for any reason, and he/she shall have no recourse to
the grievance procedure set forth in this Agreement concerning such termination,
provided, however, such sixty (60) day period may be extended for an additional
thirty (30) days at the option of the Employer so long as prior notification, in
writing, is given to the Union and the Employee.

          1.4.4     Promotion/Demotion.     If an Employee is promoted to a
higher classification, the Employer shall have the right to demote said Employee
during the first ninety (90) calendar days from the date of promotion, the
probationary period of a Mixer, Press Operator and QC shall be one hundred
twenty (120) days.  Promotions shall be done in accordance with Section 5.8 of
this Agreement.

1.5          MANAGEMENT RIGHTS.     The Employer shall have the right to the
general management of all operations and the direction of the workforce,
including, but not limited to, the right to hire, transfer, promote, maintain
discipline and efficiency, layoff, establish new processes or use new equipment,
establish schedules of production, and to extend, limit or curtail its
operations.  Nothing in this Agreement shall be construed, by any manner or
means, to preclude the subcontracting of work by the Employer or to require the
Employer to perform work at this plant, rather than elsewhere, so long as the
rights specified herein are not exercised in a manner inconsistent with this
Agreement.

SECTION 2 – UNION SECURITY

2.1          UNION MEMBERSHIP.     Every person performing work covered by this
Agreement who is a member of the Union on the effective date of this Section,
shall, as a condition of employment or continued employment, remain a member of
the Union.  Every person employed to perform work covered by this Agreement,
shall, as a condition of employment, be a member of the Union or shall, within a
period of thirty-one (31) days after the effective or execution date of this
Agreement, whichever is later, become a member of the Union.

2.2          MAINTENANCE OF MEMBERSHIP.     The Employer shall discharge every
person, who has failed to comply with the provisions of Subsection 2.1 above, at
the end of the workday during which notice of such non-compliance is received. 
The Employer further agrees not to again employ or re-employ any person(s) so
discharged until he/she is a member of the Union; provided, however, in the
event that the Labor Management Relations Act, as amended, is applicable to this
Agreement, the provisions of this sentence of this Subsection 2.2 shall not be
applied until a final administrative or judicial decision has been rendered,
which would permit its application under the Act.

2.3          APPLICANTS FOR MEMBERSHIP.     Membership in the Union shall be
available to persons employed in work covered by this Agreement upon terms and
qualifications not more burdensome than those applicable generally to other
applicants for such membership.

4



--------------------------------------------------------------------------------

2.4          DUES CHECK-OFF.     The Employer agrees to deduct Initiation Fees
and Union Dues from the wages of the Employees in the bargaining unit who
provide the Employer with a voluntary, written authorization for such
deductions.  Such deductions, when authorized, shall be made from each weekly
pay period and will be transmitted to the office of UFCW Local 1428, no later
than the twelfth (12th) day of the month following the month in which such
deductions were made.  The monthly deduction will be based on the number of
weeks in that month at the established weekly dues rate.

SECTION 3 - EMPLOYMENT

3.1          NO DISCRIMINATION.     The Employer shall have sole responsibility
for and full freedom in the selection, employment, and discharge of persons
employed or to be employed in work covered by this Agreement, subject to the
provisions of this Agreement, provided that there shall be no discrimination
because of membership or non-membership in or participation or non-participation
in the activities of the Union.  The Employer will not discharge or discriminate
against any Employee for upholding lawful Union principles such as serving as an
officer or other representative of the Union, soliciting membership in the
Union, wearing Union buttons, distributing Union literature, or attending Union
meetings provided that such activity does not interfere with his/her work and
does not violate any State or Federal Law.  The Employer will not discharge or
discriminate against any Employee for failing or refusing to purchase stock,
bonds, securities, or any other interest in any corporation, partnership or
company.

3.2          HIRING CONSIDERATION.     In the hiring of new Employees, the
Employer agrees that it will give equal consideration to all applicants,
including those referred by the Union.  The Employer and the Union will not
discriminate against any Employee with regard to compensation or terms and
conditions of employment because of such individual’s race, color, religion,
sex, disability, age (to the extent provided by law), or national origin; nor
will they limit, segregate, or classify Employees in any way to deprive any
individual Employee of employment opportunities because of their race, color,
religion, sex, disability, age (to the extent provided by law), or national
origin.  Any reference to the male gender in this Agreement shall be in the
generic sense and it shall refer equally to either sex without discrimination,
as provided above.

3.3          UNION NOTIFICATION.     The Employer shall notify the Union within
one (1) week of employment, the name, address, social security, rate of pay, and
classification of every such person employed in work covered by this Agreement,
together with the date of such employment and the location of the place or
prospective place of employment.  Whenever a person is rejected for or
discharged from such work, the Employer shall, upon request of the Union, notify
the Union of the reason or reasons therefore.  The notification required by this
Subsection shall be made, in writing, within forty-eight (48) hours after such
request.  Any Employee hired shall report to the Union within thirty-one (31)
days after the date of employment to comply with their membership requirements.

5



--------------------------------------------------------------------------------

SECTION 4 - DISCHARGE

4.1          PROHIBITION AGAINST DISCHARGE.     No Employee covered by this
Agreement shall be suspended, demoted, or discharged without just and sufficient
cause.  Discharge for failure to comply with Section 2 Union Security,
Subsection 2.1 of this Agreement shall be deemed a discharge for cause.  Before
an Employee is suspended for more than three (3) days or discharged he/she shall
receive written warning of unsatisfactory conduct and a copy of such notice
shall be sent to the Union. Such written warning shall not be effective for
suspension actions for more than twelve (12) months. The Employee receiving such
warning shall be given reasonable opportunity to rectify or change such conduct.
The notice and warning required by this Subsection need not be given to
Employees disciplined for, but not limited to, any gross violation of reasonably
acceptable conduct. 

4.2          NOTICE FROM INSURANCE CARRIER.     When an insurance carrier
notifies the Employer that the firm’s vehicle insurance is being cancelled
because of a driver’s record of on-the-job driving on file with the California
Department of Motor Vehicles, that driver may be transferred to another job, if
available, where he/she shall have seniority as a new Employee or, if no job is
available, he/she may be laid off pending the result of the grievance procedure.

4.3          RIGHT OF APPEAL.     Any Employee claiming unjust dismissal,
demotion, or suspension shall make his/her claim therefor to the Union within
seven (7) working days of such dismissal, demotion, or suspension, and the Union
will, that day, notify the Employer by telephone and confirm in writing,
otherwise no action shall be taken by the Union.  If after proper investigation
by the Union and the Employer, it has been found that an Employee has been
disciplined unjustly, he/she shall be reinstated with full rights and shall be
paid his/her wages for the period he/she was suspended, demoted, or dismissed. 
Investigation of any claims shall be made within fourteen (14) days of the
making of such complaint by the Employee.  Any dispute arising out of such
suspension, demotion, or discharge shall be processed under Section 17,
Grievance and Arbitration of this Agreement.

4.4          NOTIFICATION OF DISCHARGE.     When an Employee is discharged, the
Employer must give written notice to the Employee, stating the reasons for such
discharge, and the Union shall receive a copy of said notice.  Where an Employee
is holding a second job, that Employee will notify the Employer, in writing, of
such job.  A second job must not conflict with the Employee’s performance at
Royal Angelus Macaroni Company.

SECTION 5 - HOURS

5.1          HOURS OF OPERATION.     The hours of operation of the Employer’s
facility shall be as hereunder provided and shall apply to all Employees of the
Employer covered herein.  Hours worked in excess of eight (8) straight-time
hours in a day or in excess of forty (40) straight-time hours in any week shall
be paid at one and one-half (1-1/2) times the straight-time rate.

6



--------------------------------------------------------------------------------

5.2          POSTING REQUIREMENT.     All regular Employees shall have their
schedule posted by Friday noon for the following workweek.  It shall not be
changed except by reason of an act of God or other reason beyond the reasonable
control of the Employer.  It is understood that the nature of the Employer’s
business has unusual ebbs and flows, which may require flexibility with its
production.  Because of the production demands, the Employer may require
Employees to work beyond their scheduled shift.  Employees required to work
beyond their scheduled shift shall be notified no later than the end of their
lunch period.  The schedule shall show the full name of the Employee, the
starting times, the days scheduled and the total hours for him/her during the
following week, in ink or typewritten

5.3          SCHEDULE OF SHIFT.     All first shift hours shall be regularly
scheduled to commence no earlier than 5:00 a.m., and no later than 10:00 a.m. 
The second shift hours shall commence on or after 10:00 a.m., and no later than
5:00 p.m.  The third shift hours shall commence on or after 5:00 p.m. and before
5:00 a.m.  Night premiums will be paid in accordance with Section 10.1.

5.4          GUARANTEED WORKWEEK.     Regular Employees shall be guaranteed
payment for and expected to work eight (8) hours each day, thirty-two (32) hours
for each week, subject to the addition of all premium and overtime provisions,
unless such work ceases to be available by reason of an act of God or other
reason beyond the control of the Employer. All hours worked in the work week
shall be used in computing the minimum guarantee. Employees who work the minimum
guarantee of thirty-two (32) hours per week, four (4) eight (8) hour days, may
be required to work additional shifts of not less than four (4) hours, upon a
twelve (12) hour notice by their Supervisor.

5.5          EXTRA EMPLOYEES WORKWEEK.     Extra Employees may be scheduled to
work less than thirty-two (32) hours per week. Extra Employees scheduled to work
less than thirty-two (32) hours shall be scheduled, as work is available.

5.6          REGULAR WORKWEEK.     The regular workweek shall be Sunday through
Saturday.

5.7          ADDITIONAL SHIFTS.     Employees called to work will be provided
with a minimum of four (4) hours work or pay in lieu of work, such pay to start
from the hour the Employee is required to report for work, except in case of
matters beyond the control of the Employer.  Employee’s doing security
inspection or quality control shall be guaranteed a minimum of two (2) hours of
work or pay in lieu thereof. 

5.8          JOB AND SHIFT BIDDING.     If a position becomes available,
Employees shall have the right to bid on job and shift assignments in the order
of their seniority and provided that they have the skills and ability. 
Selection for such Bid will be at the Employer’s discretion.  An Employee, who
is promoted to a higher classification, may perform work in that higher
classification at their current rate of pay for up to two (2) weeks.

5.9          CALL BACK.     An Employee called back to work within ten (10)
hours from the end of his/her shift shall be paid at one and one-half (1-1/2)
times his/her applicable rate for the hours worked prior to the expiration of
such hours.  This provision shall not apply when the Employee requests to work
shifts with less than ten (10) hours in between their last shift worked.

7



--------------------------------------------------------------------------------

5.10          MEAL PERIODS.     All Employees shall receive one-half (1/2) hour
uninterrupted, unpaid meal period, which will be scheduled approximately in the
middle of the workday, but in no event shall an Employee work more than six (6)
hours before any meal period.

5.11          REST PERIODS.     All Employees shall receive two (2), fifteen
(15) minute rest periods in an eight (8) hour day.  Employees working beyond ten
(10) hours in a day shall receive an additional ten (10) minute rest period. 
Employees shall not leave their workstation prior to the “Break Signal” and
shall be back at their workstation by the sound of the “ Break Signal”.

SECTION 6 – OVERTIME

6.1          OVERTIME PAY.

              6.1.1     All work in excess of eight (8) hours in one (1) day and
all work in excess of forty (40) hours in one (1) week shall be paid for at the
overtime rate, which shall be one and one-half (1-1/2) times the Employees
regular straight-time hourly rate of pay.

              6.1.2     Employees shall be paid at one and one-half (1-1/2)
times the Employee’s regular straight-time rate of pay for all work performed on
the sixth (6th) day of the Employee’s workweek. 

              6.1.3     Where a full-time regular Employee scheduled to work
more than six (6) consecutive days in any combination of workweeks, said
Employee shall receive payment of one and one-half (1 & 1/2) their regular rate
of pay for the first eight (8) hours worked, on the seventh (7th) day.  All time
worked in excess of eight (8) hours on said seventh (7th ) day shall be paid at
double time, until such time as his/her consecutive days of work have been
interrupted by a pre-scheduled day off.

              6.1.4     All work performed in excess of twelve (12) hours in any
one (1) day shall be paid for at the overtime rate of two (2) times the
Employee’s regular straight-time rate of pay.

              6.1.5     There shall be no pyramiding of overtime under this
Agreement.

              6.1.6     Extra Employees will be given the preference, whenever
possible to avert overtime.  

6.2          DAILY OVERTIME.     Preference for overtime work shall be given to
Employees performing the work prior to the expiration of the shift.  Regular
Employees will receive preference for overtime work over Extra Employees. If
additional Employees are required, such overtime work shall be offered to
Employees by classification seniority within the department, then plant-wide,
for those Employees who possess the skills and ability to perform the work.  The
Employer may require Employees to work overtime and will give notice to the
Employees of such requirement prior to the end of their meal period.

8



--------------------------------------------------------------------------------

SECTION 7 – HOLIDAYS

7.1          HOLIDAYS PAID.     The following holidays shall be recognized and
observed annually under this Agreement and eligible Employees, set forth in
Subsection 7.2 below, shall receive eight (8) hours pay for said holidays, as if
worked.  Employees working on these holidays shall be paid one and one-half (1 &
½) times their hourly rate of pay, in addition to the eight (8) hours Holiday
pay.

1.

New Year’s Day

2.

President’s Day

3.

Memorial Day

4.

Fourth of July

5.

Labor Day

6.

Thanksgiving Day

7.

Day After Thanksgiving

8.

Christmas Day

7.2          HOLIDAY PAY ELIGIBILITY.     Non-probationary Employees working
their scheduled workday before and their scheduled workday after the holiday
shall receive pay for the holiday, except that any Employee, who is absent due
to illness or injury for a period not in excess of thirty (30) days, or death in
the immediate family and is, therefore, unable to work the scheduled workday
before and the scheduled workday after the holiday shall receive pay for the
holiday.  Any regular Employee on temporary layoff, who worked any portion of
the week preceding, the week of, or the week following the holiday week, shall
be paid for the holiday, if temporary layoff has not and does not exceed three
(3) weeks. 

7.3          HOLIDAYS FALLING ON SATURDAY/SUNDAY.     When one of the
above-enumerated holidays falls on Sunday, then Monday shall be considered as
the holiday.  When one of the above-enumerated holidays falls on Saturday, then
Friday shall be considered as the holiday.

SECTION 8 – VACATIONS

8.1          VACATION BENEFITS.      All Regular Employees, who have been in the
employ of the Employer for at least one (1) year shall be entitled to receive
vacation benefits as specified below.  Employees going on vacation shall receive
pay for said vacation period prior to leaving on vacation.

 
8.1.1

First Year of Service:

One (1) week------Five (5) Days Vacation with Pay.

 
8.1.2

Third Year of Service:

Two (2) weeks----Ten (10) Days Vacation with Pay.

 
8.1.3

Fifth Year of Service:

Three (3) weeks—Fifteen (15) Days Vacation with Pay.

 
8.1.4

Sixteenth Year of Service:

Four (4) weeks—Twenty (20) Days Vacation with Pay.

9



--------------------------------------------------------------------------------

8.2          MULTIPLE WEEK VACATION SCHEDULES.      Where an Employee is
entitled to three (3) or more weeks of vacation, the Employee and the Employer
may, if they mutually agree, provide that two (2) weeks be taken at one time and
the balance taken at one other time during the year.

8.3          SENIORITY APPLIES IN SELECTION OF VACATION SCHEDULE.      The
principal of seniority shall be observed in the choice of vacation periods.  The
Employer shall issue vacation selection forms to Employees by October 1st. 
Employees will complete their vacation selection form by November 1st, and the
Employer will post the vacation schedules no later than December 1st.  Employees
who fail to select their vacations by November 1st will be subject to assigned
vacations by the Employer.  When the Employer assigns vacations to any Employee,
said Employee will receive at least two (2) weeks notice of such vacation
assignment.  Vacation selection may be changed by mutual Agreement.  Vacations
may not be taken during the Thanksgiving and Christmas holiday weeks.  Vacation
selection during other holiday weeks throughout the year will be approved at the
Employer’s sole discretion.

          8.3.1     Not Cumulative.      Vacations may not be cumulative from
one year to another.

8.4          PRORATED VACATION PAY UPON SEPARATION FROM EMPLOYMENT.      Upon
termination of employment or change of ownership of a plant, Employees shall
receive prorated vacation pay based on each full month worked since the
Employee’s last anniversary date of employment; provided, however, vacation pay
shall not be paid during the first year of employment in cases of discharge for
cause or voluntary quit, except that on voluntary quits, where one (1) week’s
notice has been given to the Employer, the Employee shall receive prorated
vacation pay. 

 

Employment Period

Rate of Accrual

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

8.4.1

First  Six (6) Months

None

 

 

 

 

 

8.4.2

After Six (6) Months

1/6 Week Per Month

 

 

 

 

 

8.4.3

After One (1) Year

1/12 Week Per Month

 

 

 

 

 

8.4.4

After Two (2) Years

1/6 Week Per Month

 

 

 

 

 

8.4.5

After Four (4) Years

¼ Week Per Month

 

 

 

 

 

8.4.6

After Fifteen (15) Years

1/3 Week Per Month

8.5          PRORATED VACATION FORMULA FOR EMPLOYEES WORKING LESS THAN A FULL
YEAR.     An Employee shall receive full vacation pay at his/her regular weekly
rate of pay, if he/she works forty-two (42) weeks or more during his/her
anniversary year.  If an Employee is absent for more than ten (10) weeks during
his/her anniversary year, he/she shall receive prorated vacation pay.  Such
prorated vacation pay shall be computed by taking his/her gross earnings during
his/her anniversary year, divided by fifty-two (52), and multiplied by the
number of weeks of vacation to which the Employee is entitled, according to
his/her length of service.  Calculation of vacation under this Subsection is
permitted only on an Employee’s anniversary and is not to be used for incomplete
years.

10



--------------------------------------------------------------------------------

8.6          HOLIDAY DURING VACATION.      When a holiday falls within the
Employee’s vacation period, the Employee will receive pay in lieu of the
holiday.

SECTION 9 – LEAVES OF ABSENCE

9.1          APPROVED LEAVE OF ABSENCE.      The Employer may grant leaves of
absence to Employees based on the merit of the leave.  Request and permission
must be in writing.  An Employee, who fails to report for work at the end of a
leave of absence, shall terminate employment rights, except where the Employer
has agreed to extend the leave of absence.  A fourteen (14) day leave of
absence, without pay, shall be allowed, where necessary, in order to care for
necessary details resulting from the death of a member of the Employee’s
immediate family, as defined below.  All leaves of absence granted in this
Agreement shall be considered as part of the continuous service with the
Employer, subject to the limitations outlined in Section 16 Seniority,
Subsection 16.3 hereof.  When a personal leave of absence is granted to an
Employee by the Employer, a written notice shall be given to evidence such an
arrangement.  Employees shall use all vacation time and personal holidays prior
to the start of any leave of absence.

9.2          UNION BUSINESS.      An Employee chosen by the Union to attend
Union business outside the plant shall, with permission of the Employer, shall
be granted a leave of absence without pay, not exceeding thirty (30) days.  A
request for such leave of absence shall be made at least seven (7) working days
prior to the first (1st) day of absence, except that such notice need not be
provided for absences to attend Collective Bargaining negotiations.

9.3          NON-PAID FUNERAL LEAVE.      In the event of a death of a person,
other than those identified in this Section, the Employee shall be given one (1)
day off upon request, without pay, for the purpose of attending the funeral,
unless the number of requests for attendance at the funeral would unduly hamper
the operation of the Employer’s business during the time of the funeral, in
which case, attendance at the funeral shall be granted on the basis of the order
in which the requests were made.

9.4          FUNERAL LEAVE.      When a Regular Employee on the active payroll
is absent from work for the purpose of arranging or attending the funeral of a
member of his/her immediate family, as defined below, the Employer shall pay
him/her for eight (8) hours at his/her regular rate of pay for each day of such
absence up to a maximum of two (2) days provided:

 

          9.4.1     Notification to Employer.      The Employee notifies the
Employer of the purpose of his/her absence on the first day of such absence.

 

 

 

          9.4.2     Absence Occurs.      The absence occurs on the day during,
which the Employee would have worked.

 

 

 

          9.4.3     Day of Absence.      The day of absence is not later than
the day of such funeral, except where substantial travel time is required.

 

 

 

          9.4.4     Proof of Relationship.      The Employee, when requested,
shall furnish proof satisfactory to the Employer of the death, his/her
relationship to the deceased, the date of the funeral, the Employee’s actual
attendance at such funeral.

11



--------------------------------------------------------------------------------

 

                    9.4.5     Immediate Family.      For the purpose of this
Agreement, a member of the immediate family means the Employee’s spouse, child,
mother, father, sister, brother, mother-in-law, father-in-law, grandparents,
grandchildren, step-parents, and step-children.

SECTION 10 – WAGES

10.1          NIGHT PREMIUMS.      All Employees shall receive a forty (40¢)
premium on top of their regular rate of pay for all hours worked after 6 p.m.
and before 6 a.m. 

10.2          LEAD PERSON.      A Lead Person shall be paid a forty (40¢) cent
per hour premium.

10.3          MINIMUM WAGE INCREASE.      As it relates to the wage schedule in
Article 10 of this Agreement, if the California “Minimum Wage” is increased, the
Employer and the Union will meet to discuss this change with the understanding
that “starting rates” will be maintained at fifteen ($.15) cents per hour above
the new California minimum wage.  If this were to occur, it is also understood
that the difference in wages between the next higher job classification would
not be more than fifteen ($.15) cents per hour from the “new start rate”.

10.4          RECORDS.      The Employer agrees to keep records of time worked
by all Employees in such a manner as is prescribed by the applicable provisions
of the Fair Labor Standards Act, whether or not that Act actually applies to the
Employer.  The Employer shall maintain a timekeeping system for the purpose of
keeping accurate records of the hours worked by each Employee.  Upon request,
the Employer shall permit the Union to examine the payroll records of the
Employees in the bargaining unit at reasonable times during the regularly
scheduled working hours.

10.5          WAGE INCREASES.      Upon ratification all employees will receive
a one-time lump sum bonus of $250.00.  Wage increases thereafter will be as
follows:

 

•

20 cents per hour effective 10/2/03

 

•

20 cents per hour effective 10/1/04

 

•

20 cents per hour effective 10/1/05

10.6          JOB CLASSIFICATION STARTING RATES.      Job Classification
starting rates are as follows:

 
1.

Packer

$7.10 Per Hour

 
2.

Machine Operator/Flour Mixer/Sanitation

$7.10 Per Hour

 
3.

Press Operator

$7.10 Per Hour

 
4.

Quality Control

$7.10 Per Hour

 
5.

Shipping/Receiving

$7.50 Per Hour

 
6.

Maintenance Helper

$7.50 Per Hour

10.7          PROMOTION – WAGE INCREASES.      When an Employee is promoted,
he/she will receive a twenty-five ($.25) cents per hour increase for each Job
Classification elevation.

12



--------------------------------------------------------------------------------

SECTION 11 – HEALTH AND WELFARE

11.1          HEALTH AND WELFARE.      Health and Welfare benefits for Employees
are as follows:

 

                   11.1.1     Contribution Amount/Qualifying Hours.      For
coverage effective November 1, 2003, the Employer shall make monthly health and
welfare contribution payments to the UFCW Allied Trades Trust Fund in the amount
of $329.16 for each Regular Employee covered by this Agreement.  For purposes of
determining eligibility hours worked for a month shall be used to determine
eligibility status two (2) months after the work month.  For example, hours
worked in November (work month) will provide eligibility in January (coverage
month).  A minimum of eighty (80) hours must be worked in a work month to
provide coverage in the coverage month.

 

 

 

                   11.1.2     Maintenance of Benefits.      Effective on and
after July 1, 2003, it is understood and agreed that if the healthcare plan
benefits cannot be maintained at a cost of $329.16 per month, the Trustees shall
be authorized to increase the monthly payment up to a maximum of ten percent
(10%) or $32.92 per month, effective on or after July 1, of each year at annual
renewal the trustees shall be authorized to increase the monthly payment to a
maximum of 10%.

 

 

 

                   11.1.3     Monthly Contribution Payment Date.      The
monthly health and welfare contribution payments shall be mailed to the Trust
Fund on or before the twentieth (20th) day of each month following the work
month.

 

 

 

                   11.1.4     Vacation, Holiday and Sick Leave Pay Counted.
     It is understood that vacation and holiday pay and sick leave pay received
in the month shall be counted as hours worked for the purpose of determining
whether a contribution on behalf of an Employee is applicable under the eighty
(80) hours worked set forth in Subsection 11.1.1 above.

 

 

 

                   11.1.5     Loss of Eligibility Self-Payments.      Federal
Law mandates that group plans provide individuals with the option of continuing
their medical, dental and vision coverage through self-payment of premiums, when
their coverage terminates under a Plan (COBRA).

 

 

 

                   11.1.6     Death Benefit.      The Trust Fund will provide a
death benefit for each eligible Employee in the following amount:

 

 

 

                   •

Term Life Insurance

$10,000

 

                The premium for this benefit will be $4.00 per month for each
eligible Employee and paid by the Employer.

13



--------------------------------------------------------------------------------

11.2          DENTAL PLAN.      Dental benefits for Employees are as follows:

 

                   11.2.1     Contribution Amount/Qualifying Hours.      For
coverage effective November 1, 2003, the Employer shall make monthly dental
contribution payments to the UFCW Allied Trades Trust Fund in the amount of
$34.65 for each Regular Employee covered by this Agreement.  For purposes of
determining eligibility hours worked for a month shall be used to determine
eligibility status two (2) months after the work month.  For example, hours
worked in November (work month) will provide eligibility in January (coverage
month).  A minimum of eighty (80) hours must be worked in a work month to
provide coverage in the coverage month.

 

 

 

                   11.2.2     Maintenance of Benefits.      Effective on and
after February 1, 2003, it is understood and agreed that if the Trustees of the
Fund determine that the dental plan benefits (Delta) cannot be maintained at a
cost of $34.65 per month, the Trustees shall be authorized to increase the
monthly payment up to a maximum of five percent (5%) or $1.73 per month.  Each
year on and after July 1, 2003, the Trustees shall be authorized to increase the
monthly payment up to a maximum of five percent (5%) per year.

 

 

 

                   11.2.3     Monthly Contribution Payment Date.      The
monthly payments shall be mailed to the Trust Fund on or before the twentieth
(20th) day of each month following the work month.  Such monthly payment shall
provide an eligible Employee and his/her eligible dependents with group dental
benefits under the Allied Trades Dental Plan (Delta) options.

 

 

 

                   11.2.4     Vacation, Holiday and Sick Leave Pay Counted.
     It is understood that vacation and holiday pay and sick leave pay received
in the month shall be counted as hours worked for the purpose of determining
whether a contribution on behalf of an Employee is applicable under the eighty
(80) hours worked rule set forth in Subsection 11.2.1 above.

 

 

 

                   11.2.5     Loss of Eligibility Self-Payments.      Federal
Law mandates that group plans provide individuals with the option of continuing
their medical, dental and vision coverage through self-payment of premiums, when
their coverage terminates under a Plan (COBRA).

11.3          VISION PLAN.      Vision benefits for Employees are as follows:

 

                   11.3.1     Contribution Amount/Qualifying Hours.      For
coverage effective November 1, 2003, the Employer shall make monthly vision
contribution payments to the UFCW Allied Trades Trust Fund in the amount of
$8.94 for each Regular Employee covered by this Agreement.  For purposes of
determining eligibility hours worked for a month shall be used to determine
eligibility status two (2) months after the work month.  For example, hours
worked in November (work month) will provide eligibility in January (coverage
month).  A minimum of eighty (80) hours must be worked in a work month to
provide coverage in the coverage month.

14



--------------------------------------------------------------------------------

 

                   11.3.2     Maintenance of Benefits.      Effective on and
after July 1, 2003, it is understood and agreed that if the Trustees of the Fund
determine that the vision plan benefits cannot be maintained at a cost of $8.94
per month, the Trustees shall be authorized to increase the monthly payment up
to a maximum of five percent (5%) or $.45 per month.  Each year on and after
July 1, 2003, the Trustees shall be authorized to increase the monthly payment
up to a maximum of five percent (5%) per year.

 

 

 

                   11.3.3     Monthly Contribution Payment Date.      The
monthly health and welfare contribution payments shall be mailed to the Trust
Fund on or before the twentieth (20th) day of each month following the work
month.

 

 

 

                   11.3.4     Vacation, Holiday and Sick Leave Pay Counted.
     It is understood that vacation and holiday pay and sick leave pay received
in the month shall be counted as hours worked for the purpose of determining
whether a contribution on behalf of an Employee is applicable under the eighty
(80) hours worked set forth in Subsection 11.3.1 above.

 

 

 

                   11.3.5     Loss of Eligibility Self-Payments.      Federal
Law mandates that group plans provide individuals with the option of continuing
their medical, dental and vision coverage through self-payment of premiums, when
their coverage terminates under a Plan (COBRA).

 

SECTION 12 – SICK LEAVE

12.1          ELIGIBILITY.      All Regular Employees, employed with the
Employer for one (1) year, shall be entitled to six (6) days/eight (8) hours per
day sick leave with pay. On each anniversary date of employment thereafter,
he/she shall be entitled to six (6) days of sick leave with pay.  However, such
sick leave benefits shall not accumulate from year to year.  Sick leave shall be
payable at one-hundred percent (100%) beginning with the second (2nd) working
day of absence unless hospitalized.

12.2          UNUSED SICK LEAVE PAY.      For the Employee’s second  (2nd) and
succeeding anniversary dates of employment, any unused sick leave to which an
Employee may be entitled shall be paid on the Employee’s anniversary date of
employment. The pro rata payment of accumulated sick leave, since his last
anniversary date, shall not be paid to an Employee who quits or is discharged.

12.3          INTEGRATION WITH WORKER’S COMPENSATION OR UNEMPLOYMENT DISABILITY
INSURANCE.     An Employee who is collecting unemployment compensation
disability benefits or worker’s compensation temporary disability benefits, or
both, shall not receive sick and accident benefits as provided herein; provided,
however, if such unemployment compensation disability benefits or worker’s
compensation temporary disability benefits, or both, are less than the amount of
sick and accident benefits provided herein for such period, such Employee shall
receive sick and accident benefits in addition to such unemployment compensation
disability benefits, or worker’s compensation temporary disability benefits, or
both, in an amount sufficient to equal the amount of sick and accident benefits
he/she would have otherwise received as provided herein.  All sickness and
accident benefit payments due under this Subsection shall be payable on the
Employee’s regular pay period. 

15



--------------------------------------------------------------------------------

12.4          PROOF OF ILLNESS.      The Employer shall reserve the right to
request the Employee to produce a medical doctor’s certificate verifying the
fact of such illness.  An Employee may be excused from the requirement to
provide medical verification of illness provided the following criteria are met:

                   12.4.1     The absence does not exceed two (2) days including
any holiday, which is the day before or after the day of absence.

                   12.4.2     The Employee calls his/her Supervisor no later
than one (1) hour before their starting time on the day of each absence stating
the reasons for the absence.

12.5          JOB INJURY.      An Employee, who is injured on the job and does
not complete that day’s work, or is otherwise not permitted to return to work,
shall receive pay for the entire workday and such pay shall not be charged
against sick leave or accident leave, provided, the Employee is sent home or is
otherwise not permitted to work by a medical doctor, chiropractor, or osteopath,
on the approved list of the insurance carrier of the Employer. 

12.6          MEDICAL APPOINTMENTS.      Visits to the doctor or dentist shall
not qualify the Employee for sick leave pay.  Whenever possible, appointments by
reason of illness or non-compensable injury shall be made outside of working
hours.  Where such appointments must be made during working hours, the Employee
shall apply to the Employer, in writing, at least two (2) working days prior to
his/her appointment date for unpaid time off to keep such an appointment.  Time
not worked by an Employee because of visits to a doctor for an industrial injury
shall be paid by the Employer at the Employee’s applicable rate of pay. 
Emergency appointments shall not be subject to the two (2) day rule.

SECTION 13 – PENSIONS/RETIREMENT BENEFITS

13.1          CONTRIBUTIONS.      Effective October 2, 2000, the Employer will
contribute the sum of one dollar and twenty-five cents ($1.25) per hour worked
or paid for, exclusive of overtime hours, for each individual employed under
this Agreement to an I.R.A. (Simplified Employee Pension).  Contributions will
be made at year-end.  The parties agree that the contributions to the I.R.A.
shall be made no later than January 31st of the year following the earned
credit.

13.2          TERMINATION PRIOR TO YEAR-END.      The Employer agrees that in
the event an Employee is terminated for cause prior to year-end, he/she will not
be eligible for pension contributions normally payable at year-end.  Employees
who voulntarily quit prior to year-end will still be eligible for pension
contributions. 

13.3          WAITING PERIOD.      For employees hired before October 2002,
pension/retirement benefits contributions shall continue to commence after six
(6) months of employment.  For employees hired after ratification of the 2002
agreement, contributions shall commence after twelve (12) months with the
Employer.

16



--------------------------------------------------------------------------------

13.4          PREVIOUS PLAN.      Employees, who were on the payroll prior to
the effective date of this Collective Bargaining Agreement, and who were
eligible to receive a paid pension benefit (profit share) under the previous
plan, will still receive those monies they were entitled for all time prior to
the commencement of the $1.25 per hour I.R.A. contribution now in effect.

SECTION 14 – JURY DUTY

14.1          JURY DUTY.      An Employee that is summoned for jury duty service
will notify the Employer, by providing a copy of the summons, who will then
assist that Employee by scheduling him/her for time off for jury duty service. 
The Employer will provide written confirmation that the Employee will not be
compensated for attending jury duty, which would cause that Employee a financial
hardship and the absence of the Employee would also cause the Employer a
production hardship due to the nature of the business.  The purpose for such
letter is to attempt to have the Employee excused from jury duty
service.               

SECTION 15 – GENERAL BENEFITS

15.1          HEALTH/SAFETY EQUIPMENT & APPAREL.      Any health and safety
equipment and apparel required by the Employer or by Good Manufacturing
Practices (GMP) shall be furnished free of cost to all Employees, who use them
in the performance of their work.  The Employer shall be responsible for all
costs associated with the maintenance of all required equipment and apparel so
long as they are treated with care and not abuse.

15.2          COMPUTING OVERTIME.      Paid absences from work, such as
vacations, holidays, and sick leave, shall be considered as time worked for the
purpose of this Agreement, but shall not be deemed as time worked for the
purpose of computing overtime. 

15.3          COMPANY MEETINGS.      Time spent in mandatory Company meetings
called by the Employer, before or after the day’s work, shall be considered as
time worked and shall be paid for in accordance with the provisions of this
Agreement. 

15.4          NO REDUCTION.      No Employee receiving wages above the minimum
herein shall suffer any reduction in wages by reason of signing of this
Agreement.  The Employer agrees that no Employee shall be compelled or allowed
to enter into any individual Contract or Agreement with his/her Employer
concerning wages, hours of work, and/or working conditions that provide benefits
less than the terms and provisions of this Agreement.

SECTION 16 – SENIORITY

16.1          POSTING.      Where a higher-rated position becomes open, the
Employer agrees to post notice of such job opening and further agrees to
consider (up to three (3) qualifying) Employees who apply for such opening,
based upon their seniority, attendance, attitude, and work performance. 
However, in order for an Employee to be eligible for the job, application must
be made, in writing, within three (3) days following posting of the notice. 
Jobs will be posted according to job title and as commonly known.  Employees
will be given a fair trial for all jobs open in the unit.  The Employer may
promote Employees to Lead Persons without jeopardizing their formal rating.  The
final selection would be at the Employer’s sole discretion. 

17



--------------------------------------------------------------------------------

16.2          ACQUISITION OF SENIORITY.      There shall be a probationary
period for all new Employees, during which time they may be discharged for any
reason.  Following completion of such period, the Employee shall become a
regular Employee for all purposes under this Agreement; and his/her seniority
shall date from the first (1st) day of employment as a regular Employee. 
Seniority shall be applicable among probationary Regular Employees as a group
when an issue of seniority arises between two (2) or more probationary
Employees.

16.3          TERMINATION OF SENIORITY.      Subject to the provisions of this
Agreement, seniority shall be based upon continuous service with the Employer
but no Employee shall suffer loss of seniority unless he/she:

                   16.3.1     Quit.

                   16.3.2      Discharged.

                   16.3.3     Layoff is for a period of time equivalent to the
Employee’s seniority, but in no event to exceed six (6) months.

                   16.3.4     Fails to return to work in accordance with the
terms of a leave of absence or when recalled after a layoff.

16.4          APPLICATION OF SENIORITY.      Seniority shall be by
classification throughout the Employer’s plant, unless the Employer and the
Union agree that seniority is by classification within designated departments of
the Employer’s plant.

16.5          LAYOFF/RECALL.      In the reduction of the number of Employees
due to lack of work, the last Employee hired in the classification shall be the
first to be laid off and, in recalling, the last Employee laid off in that
classification shall be the first recalled until the list of Employees
previously laid off has been exhausted.  The Employer shall give written notice
of layoff to the Employee and the Employee shall provide the Employer with
his/her current address and telephone number at the time of layoff, and the
Employee is to keep the Employer advised of any change in address.  The Employer
agrees that the regular Employees laid off and not terminated for cause, as
defined in Section 4 – Discharge, shall have seniority rights on layoffs and
rehiring for extra and/or steady jobs subsequently available with the Employer
prior to the hiring of any new Employees. 

16.6          NOTIFICATION OF RECALL.      When an Employee is recalled to
return to work after layoff and he/she cannot be reached by telephone, the
Employer shall notify the Employee of such recall either by telegram or
certified letter addressed to his/her last known address appearing in the
Employer’s records and a copy of such communication shall be sent to the Union.

16.7          REPORTING AFTER RECALL.      When an Employee is recalled after
layoff, he/she shall have three (3) business days to report after receipt of
such recall.  If after three (3) days, such, telegram or certified letter is
returned to the Employer unclaimed or undeliverable, such Employee’s seniority
shall be considered broken and all rights forfeited three (3) business days
after the date such telegram or certified letter would have been received.

18



--------------------------------------------------------------------------------

16.8          SENIORITY LIST.      A seniority list of all Employees in the
bargaining unit will be posted in the plant and a copy will be given to the
Union.  Such seniority list shall be revised and brought up to date every six
(6) months and a revised copy shall be furnished to the Union. 

16.9          EFFECT OF LEAVE ON SENIORITY.      An Employee who accepts
employment elsewhere while on personal leave of absence from his/her Employer
shall forfeit his/her seniority rights and he/she shall be considered as a
voluntary quit.  When a personal leave of absence is granted to an Employee by
the Employer, written notice shall be given to evidence such an arrangement. 
The Employer will abide by the provisions of the Selective Service Act as
amended and interpreted or other applicable legislation governing reinstatement
rights of Employees entering service under such legislation.

SECTION 17 – GRIEVANCE AND ARBITRATION

17.1          GRIEVANCES.      A grievance shall be defined as a matter of
dispute, which arises over the interpretation, and application of any of the
Sections of this Agreement.

17.2          GRIEVANCE PROCEDURE.      All grievance matters shall be handled
promptly but without interference with production operations.  To facilitate
efficiency and orderliness in this regard, the parties hereto have adopted the
following procedures. The Parties agree that their designated representatives at
any stage of this grievance and arbitration procedure shall have full authority
to settle, compromise, or withdraw any grievance.

                   Step 1:         A grievance matter shall first be discussed
between the Employee and the Supervisor involved.  The Employee, if he desires,
may request the assistance of a Union Steward.  If the matter is not resolved at
this Step, then:

                   Step 2:         The grievance matter shall be reduced to
writing and referred to an authorized representative of the Union who shall
discuss the matter with the Supervisor involved and the designated Company
Representative.  To avoid unnecessary delays in resolving disputes, a written
grievance must be presented to the Employer within seven (7) working days of the
alleged violation or such grievance shall be deemed untimely and invalid.  If
the grievance matter cannot be resolved at Step 2, then:

                   Step 3:         A conference shall be arranged within seven
(7) calendar days involving the designated Company Representative and authorized
representatives of the Union.  If a settlement does not result from such
conference, the grievance may, at the request of either party, be referred to
final and binding arbitration.  If the grievance is to be referred to
arbitration, written notice of such intent shall be served on the other party
within twenty-one (21) calendar days of the Third Step meeting.  Prior to
requesting a list of arbitrators, either party may request a meeting for the
purpose of reviewing facts and determining whether there exists a compromise
solution to the dispute.

                   17.2.1        No grievance shall be subject to arbitration
unless it has been processed through all the steps of the grievance procedure.

19



--------------------------------------------------------------------------------

17.3          TIME LIMITS.      All grievances and requests for arbitration not
filed with the Employer within the time limits specified in this Section, or as
mutually extended or waived, shall be barred for all purposes.  The arbitrator
shall not have the authority to ignore or excuse any failure to comply with time
limits set forth in the Section no matter what reason is advanced for any such
failure, and any untimely grievance shall not be eligible for further
consideration.

17.4          ARBITRATION.      If the Employer and the Union are unable to
agree upon an impartial arbitrator, the parties will request a list of seven (7)
arbitrators from the American Arbitration Association, or from the Federal
Mediation and Conciliation Service.  The parties shall then select an impartial
arbitrator by agreement or by alternate striking of names from the list.

17.5          ARBITRATOR’S LIMITATIONS.      The jurisdiction and authority of
the arbitrator and his opinion and award shall be confined exclusively to the
interpretation and application of the explicit provision or provisions of this
Agreement at issue between the Employer and the Union.  The parties agree that
the arbitrator shall have no jurisdiction or authority to add to, subtract from,
or alter in any way the provisions of the Agreement; he shall have no
jurisdiction or authority to impose upon the Employer a limitation or obligation
not explicitly provided for in this Agreement; and he shall have no jurisdiction
or authority to infer any limitation upon the Employer from any provisions of
this Agreement.  The arbitrator shall confine himself strictly to facts
submitted in the hearing, the evidence before him, and the express terms and
specific provisions of this Agreement.

17.6          EXPENSES.      Only the fee of the arbitrator, court reporter,
transcripts, and costs of a hearing room shall be borne equally by the parties. 
All other expenses, such as expert witness fees, and other expenses not agreed
to by both parties, shall be borne by the party requesting same.  Any expenses
incurred at the request of the arbitrator shall be borne equally by both
parties.  Cancellation of a scheduled case which results in a cancellation fee
from the arbitrator will be the responsibility of the canceling party.

17.7          STATUS QUO.      During the period of adjustments or arbitration
as provided in this Section, the conditions in effect at the time of receipt of
written notice as specified above shall continue in effect pending final
decision.

17.8          FINAL AND BINDING.      The arbitrator’s award shall be final and
binding upon all parties.           

17.9          WAGE CLAIM LIMITS.      Wage claims shall be limited for a maximum
of a six (6) month period.

SECTION 18 – UNION AFFAIRS

18.1          UNION VISITATION.      The authorized representative of the Union
will be permitted to enter and be accompanied by a Company Representative into
the Employer’s facility during regular working hours, provided clearance is
received from upper management or their designated Representative.  Such
clearance shall not be unreasonably denied.  Whenever possible, the Union will
give advance notice of plant visits to the Employer.  Such Union Representative
will neither collect dues nor interfere with any Employee at work.  Upon request
by the Union, the Employer will arrange for the Employee and the Union
Representative to meet in private to discuss grievances or related matters. 

20



--------------------------------------------------------------------------------

18.2          UNION ACTIVITY.      No Employee shall be discriminated against
for membership in or legal activity on behalf of the Union.

18.3          STEWARDS.      Stewards may be designated by the Union.  The
Employer recognizes the right of the Union to appoint one (1) steward per shift
within the plant, and the Union will notify the Employer of those stewards. 
Upon two (2) weeks’ notice to the Employer, said steward shall be scheduled one
(1) day off to attend an annual steward’s educational conference. The
responsibilities of the Union stewards shall be designated by the Union and will
be focused on Contract enforcement and grievance procedures.  The stewards will
carry out their duties with the least interference of the plant operation.  The
Union will select Union Stewards, who will be able to communicate efficiently
with the Union members, management and the Union.

18.4          BULLETIN BOARDS.      The Union shall provide a Bulletin Board in
an area frequented by the Employee’s for the purpose of posting notices of
official Union business and other information.

SECTION 19 – WORKING CONDITIONS AND SAFETY

19.1          FIRST AID EQUIPMENT.      The Employer shall be responsible for
the installation and maintenance of first aid equipment, which shall readily and
conveniently be accessible to the Employees.

19.2          GOVERNMENTAL REGULATIONS.      All sanitary and safety regulations
of Federal, State and Local Governments shall prevail in all departments. 
Failure to follow such regulations shall be considered insubordination subject
to disciplinary action.

19.3          INJURIOUS WORKING CONDITIONS.      Working conditions which are
injurious to the health and safety of the Employees shall be directed to the
attention of the Employer at which time the Employer shall immediately
investigate the alleged condition and take the necessary steps and measures to
correct such condition if found to be injurious.  Any problems or concerns
regarding health and safety conditions will be reported to the Employer by the
Employee or the Union Representative, in writing.

SECTION 20 -  JOB SECURITY

20.1          NEW METHODS OF OPERATION.      The parties to this Agreement have
discussed new methods of operation and agree that both parties shall discuss the
effects of additional new methods of operation on job security of the Employees
and will work to that end.  When a new method of operation becomes necessary or
desirable, the Employer will notify the Union.  The Union shall discuss the
effects on the job security of the Employees and the parties will meet for that
purpose.  The Employer agrees to delay layoffs caused by new methods of
operation until at least twenty-one (21) days subsequent to its notice to the
Union of its intention so that the parties have ample time to suggest methods of
solving layoff problems.  The Employer shall furnish the Union facts and
suggestions with regard to jobs available in the Employer’s plant and methods of
solving layoffs.

21



--------------------------------------------------------------------------------

SECTION 21 - SEPARABILITY

21.1          PROVISIONS OF AGREEMENT.      The provisions of this Agreement are
deemed to be separable to the extent that if and when a court of last resort
adjudges any provision of this Agreement in its application between the Union
and the undersigned Employer to be in conflict with any law, such decision shall
not affect the validity of the remaining provisions of this Agreement, but such
remaining provisions shall continue in full force and effect, provided further,
that in the event any provision or provisions are so declared to be in conflict
with law, both parties shall meet within thirty (30) days for the purpose of
renegotiation and agreement on the provision or provisions so invalidated.

SECTION 22 – TRANSFER OF OWNERSHIP

22.1          SALE OR TRANSFER.      In the event of sale or transfer of
ownership of the business of the Employer during the term of this Agreement, the
Employer shall give notice to the Union of the sale or other transfer.  The
Employer shall further inform the new owner or transferee of the existence of
the Agreement and the provisions hereof. 

22.2          CHANGE OF OWNERSHIP.      In the event of change of ownership, the
Employer shall immediately pay off all obligations, including accumulated wages,
pro rata of earned vacations, and accident contributions, which were accumulated
prior to the date of the change of ownership.  In the event of a plant closing
or sale during the term of this Agreement, the parties agree to negotiate over
the effects, as they pertain to the Employees, of such closing or sale.

SECTION 23- SAVINGS CLAUSE

23.1          SAVINGS CLAUSE.      If any Contract provision may not be put into
effect because of applicable legislation, executive order, or regulations
dealing with wage or price stabilization, then such provision, or any part
thereof, shall become effective at such time, in such amounts, and for such
periods as will be permitted by law at any time during the life of this
Agreement and any extension thereof with prospective effect.

SECTION 24 – NO STRIKE OR LOCKOUT

24.1          NO STRIKE OR LOCKOUT.      During the term of this Agreement,
there shall be no strike, sympathy strikes, picketing or lockouts pending or
following any decision by an arbitrator, nor shall there be a stoppage of work
in violation of any other provision of this Agreement.  Nothing herein shall
preclude the Union or its members from honoring lawful picket lines or strikes
during the term of this Agreement.

24.2          72-HOUR NOTICE.      The Union will give the Employer not less
than seventy-two (72) hour’s notice in advance of any strike, stoppage,
slowdown, or suspension of work by the Union or its members.  This provision
shall be applicable in the event an Employee or Employees refuse to cross a
lawful picket line sanctioned by the Food and Drug Council, UFCW, AFL-CIO-CLC.

22



--------------------------------------------------------------------------------

SECTION 25 – EXTENSION AND SCOPE

25.1          EXTENSION AND SCOPE.      This Agreement shall be binding upon the
Heirs, Executors, Administrators, and Assigns of the parties hereto.  This
Agreement shall remain in full force and effect from the October 2, 2000, to and
including September 29, 2002, and shall be automatically renewed from year to
year thereafter, unless either party, at least sixty (60) days prior to
September 29, 2002, or at least sixty (60) days prior to September 29th of any
succeeding term, shall notify the other party, in writing, of its intention and
desire to change, modify, or terminate this Agreement.

25.2          CONTRACT REOPENED.      In the event this Agreement is reopened
pursuant to the provisions hereof and no agreement is reached within sixty (60)
days of such reopening, then nothing herein contained shall be construed to
prevent the Union from taking strike action or other economic action desired by
it, or the Employer the right to lockout.

23



--------------------------------------------------------------------------------

FOR THE EMPLOYER:

FOR THE UNION:

ROYAL ANGELUS MACARONI COMPANY

UFCW LOCAL 1428

(PROVENA FOODS, INC.)

 

 

 

 

 

 

By:

/s/ SANTO ZITO

By:

/s/ CONNIE M. LEYVA

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Santo Zito,  Director, VP & General Manager

 

Connie M. Leyva, President

Date:

December 17, 2002

Date:

December 17, 2002

 

24